TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00466-CR
NO. 03-09-00467-CR
NO. 03-09-00468-CR
NO. 03-09-00469-CR


Abel Robles Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
NOS. DIS-08-01671, DIS-08-01672, DIS-08-01673 & DIS-08-01674
HONORABLE BEN WOODWARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		In four cause numbers, appellant Abel Robles Jr. pleaded guilty to the offenses
of sexual assault of a child and aggravated sexual assault of a child.  Sentence was imposed in
open court on April 2, 2009.  A motion for new trial was timely filed on April 27, but the notice of
appeal was not filed until July 30, 2009, more than 90 days after sentence was imposed in court.  See
Tex. R. App. P. 26.2(a)(2) (providing that notice of appeal must be filed within 90 days after date
sentence imposed in open court if defendant timely files a motion for new trial).  No motion for
extension of time to file the notice of appeal appears in the record.  See Tex. R. App. P. 26.3.
		Under the circumstances, we lack jurisdiction to dispose of the purported appeals in
any manner other than by dismissing them for want of jurisdiction.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
		The appeals are dismissed. (1)


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   January 29, 2010
Do Not Publish
1.   In each cause number, counsel for appellant has filed a motion to withdraw and a brief
concluding that the appeal is frivolous and without merit.  See Anders v. California, 386 U.S. 738 
(1967); Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). 
In light of our dismissal of these appeals, we dismiss the motions as moot.